Exhibit 10.5

 

INDEMNIFICATION AGREEMENT

 

Effective Date:             , 2019

 

THIS INDEMNIFICATION AGREEMENT (this “Agreement”), is made as of the Effective
Date set forth above, between NEUROBO PHARMACEUTICALS, INC., a Delaware
corporation (the “Company”), whose address is 177 Huntington Avenue, Suite 1700,
Boston, MA 02115, and               (“Indemnitee”).

 

RECITALS

 

A.                                    The Company desires to attract and retain
the services of highly qualified individuals as directors, officers, employees
and agents.

 

B.                                    The Company’s Amended and Restated Bylaws
(the “Bylaws”) require that the Company indemnify its directors and executive
officers and empowers the Company to indemnify its other officers, employees and
agents, as authorized by the General Corporation Law of the State of Delaware,
as amended (the “DGCL”), under which the Company is organized, and such Bylaws
expressly provide that the indemnification provided therein is not exclusive and
contemplates that the Company may enter into separate agreements with its
directors, officers and other persons to set forth specific indemnification
provisions.

 

C.                                    Indemnitee does not regard the protection
currently provided by applicable law, the Company’s governing documents and
available insurance as adequate under the present circumstances, and the Company
has determined that Indemnitee and other directors, officers, employees and
agents of the Company may not be willing to serve or continue to serve in such
capacities without additional protection.

 

D.                                    The Company desires and has requested
Indemnitee to serve or continue to serve as a director, officer, employee or
agent of the Company, as the case may be, and has proffered this Agreement to
Indemnitee as an additional inducement to serve in such capacity.

 

E.                                    Indemnitee is willing to serve, or to
continue to serve, as a director, officer, employee or agent of the Company, as
the case may be, if Indemnitee is furnished the indemnity provided for herein by
the Company.

 

AGREEMENT

 

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein, the parties hereto, intending to be legally bound, hereby agree as
follows:

 

1.                                      DEFINITIONS.

 

(a)                                 Agent.  For purposes of this Agreement, the
term “Agent” of the Company means any person who: (i) is or was a director,
officer, employee or other fiduciary of the Company or a subsidiary of the
Company; or (ii) is or was serving at the request or for the convenience of, or
representing the interests of, the Company or a subsidiary of the Company, as

 

--------------------------------------------------------------------------------



 

a director, officer, employee or other fiduciary of a foreign or domestic
corporation, partnership, joint venture, trust or other enterprise.

 

(b)                                 Expenses.  For purposes of this Agreement,
the term “Expenses” shall be broadly construed and shall include, without
limitation, (i) all direct and indirect costs of any type or nature whatsoever
(including, without limitation, all attorneys’, witness, or other professional
fees and related disbursements, other out-of-pocket costs of whatever nature),
actually and reasonably incurred by Indemnitee in connection with the
investigation, defense, participation in (including as a witness) or appeal of a
proceeding or establishing or enforcing a right to indemnification under this
Agreement, the DGCL or otherwise, and amounts paid in settlement by or on behalf
of Indemnitee, (ii) damages, judgments, fines and amounts paid in settlement and
any other amounts that Indemnitee becomes legally obligated to pay (including
any federal, state or local taxes imposed on Indemnitee as a result of receipt
of reimbursements or advances of expenses under this Agreement) and (iii) the
premium, security for, and other costs relating to any costs bond, supersedes
bond, or other appeal bond or its equivalent, whether civil, criminal,
arbitrational, administrative or investigative with respect to any proceeding,
provided that expenses shall not include any judgments, fines or penalties
actually levied against Indemnitee for such individual’s violations of law to
the extent Section 10 prohibits the Company from indemnifying the Indemnitee for
such amounts.  The term “expenses” shall also include reasonable compensation
for time spent by Indemnitee for which he or she is not compensated by the
Company or any subsidiary or third party (x) for any period during which
Indemnitee is not an agent, in the employment of, or providing services for
compensation to, the Company or any subsidiary; and (y) if the rate of
compensation and estimated time involved is approved by the directors of the
Company who are not parties to any action with respect to which expenses are
incurred, for Indemnitee while an agent of, employed by, or providing services
for compensation to, the Company or any subsidiary.

 

(c)                                  Proceedings.  For purposes of this
Agreement, the term “Proceeding” shall be broadly construed and shall include,
without limitation, any threatened, pending, or completed action, suit,
arbitration, alternate dispute resolution mechanism, investigation, inquiry,
administrative hearing or any other actual, threatened or completed proceeding,
whether brought in the right of the Company or otherwise and whether of a civil,
criminal, administrative or investigative nature, and whether formal or informal
in any case, in which Indemnitee was, is or will be involved as a party or
participant (including as a witness) or otherwise by reason of: (i) the fact
that Indemnitee is or was a director, officer or agent of the Company; (ii) any
action taken by Indemnitee or any action on Indemnitee’s part while acting as
director, officer, employee or agent of the Company; or (iii) the fact that
Indemnitee is or was serving at the request of the Company as a director,
officer, employee or agent of another corporation, partnership, joint venture,
trust, employee benefit plan or other enterprise, and in any such case described
above, whether or not serving in any such capacity at the time any liability or
expense is incurred for which indemnification, reimbursement, or advancement of
expenses may be provided under this Agreement.

 

(d)                                 Subsidiary.  For purposes of this Agreement,
the term “subsidiary” means any corporation or limited liability company of
which more than 50% of the outstanding voting securities or equity interests are
owned, directly or indirectly, by the Company and one or more of its
subsidiaries, and any other corporation, limited liability company, partnership,
joint

 

2

--------------------------------------------------------------------------------



 

venture, trust, employee benefit plan or other enterprise of which Indemnitee is
or was serving at the request of the Company as a director, officer, employee,
agent or fiduciary.

 

(e)                                  Independent Counsel.  For purposes of this
Agreement, the term “independent counsel” means a law firm, or a partner (or, if
applicable, member) of such a law firm, that is experienced in matters of
corporation law and neither presently is, nor in the past five (5) years has
been, retained to represent: (i) the Company or Indemnitee in any matter
material to either such party, or (ii) any other party to the proceeding giving
rise to a claim for indemnification hereunder.  Notwithstanding the foregoing,
the term “independent counsel” shall not include any person who, under the
applicable standards of professional conduct then prevailing, would have a
conflict of interest in representing either the Company or Indemnitee in an
action to determine Indemnitee’s rights under this Agreement.

 

(f)                                   Indemnification to the Fullest Extent. 
For purposes of this Agreement, the meaning of the phrase “to the fullest extent
authorized or permitted by law” shall include, but not be limited to: (i) to the
fullest extent authorized or permitted by the provision of the DGCL that
authorizes or contemplates additional indemnification by agreement, or the
corresponding provision of any amendment to or replacement of the DGCL or such
provision thereof; and (ii) to the fullest extent authorized or permitted by any
amendments to or replacements of the DGCL adopted after the date of this
Agreement that increase the extent to which a corporation may indemnify its
directors and officers.

 

2.                                      AGREEMENT TO SERVE.

 

(a)                                 Indemnitee will serve, or continue to serve,
as a director, officer, employee or agent of the Company or any subsidiary, as
the case may be, faithfully and to the best of his or her ability, at the will
of such corporation (or under separate agreement, if such agreement exists), in
the capacity Indemnitee currently serves as an agent of such corporation, so
long as Indemnitee is duly appointed or elected and qualified in accordance with
the applicable provisions of the Bylaws or other applicable charter documents of
such corporation, or until such time as Indemnitee tenders his or her
resignation in writing; provided, however, that nothing contained in this
Agreement is intended as an employment agreement between Indemnitee and the
Company or any of its subsidiaries or to create any right to continued
employment of Indemnitee with the Company or any of its subsidiaries in any
capacity.

 

(b)                                 The Company acknowledges that it has entered
into this Agreement and assumes the obligations imposed on it hereby, in
addition to and separate from its obligations to Indemnitee under the Bylaws, to
induce Indemnitee to serve, or continue to serve, as a director, officer,
employee or agent of the Company, and the Company acknowledges that Indemnitee
is relying upon this Agreement in serving as a director, officer, employee or
agent of the Company.

 

3.                                      INDEMNIFICATION AND CONTRIBUTION.

 

(a)                                 Indemnification in Third Party Proceedings. 
Subject to Section 10 below, the Company shall indemnify Indemnitee to the
fullest extent authorized or permitted by law, including the DGCL, as the same
may be amended from time to time (but, only to the extent that such amendment
permits Indemnitee to broader indemnification rights than the DGCL

 

3

--------------------------------------------------------------------------------



 

permitted prior to adoption of such amendment), if Indemnitee is a party to or
threatened to be made a party to or otherwise involved in (including as a
witness) any proceeding, for any and all expenses, actually and reasonably
incurred by or on behalf of Indemnitee in connection with the investigation,
defense, settlement or appeal of such proceeding.

 

(b)                                 Indemnification in Derivative Actions and
Direct Actions by the Company.  Subject to Section 10 below, the Company shall
indemnify Indemnitee to the fullest extent authorized or permitted by law,
including the DGCL, as the same may be amended from time to time (but, only to
the extent that such amendment permits Indemnitee to broader indemnification
rights than the DGCL permitted prior to adoption of such amendment), if
Indemnitee is a party to or threatened to be made a party to or otherwise
involved in (including as a witness) any proceeding by or in the right of the
Company to procure a judgment in its favor, against any and all expenses
actually and reasonably incurred by or on behalf of Indemnitee in connection
with the investigation, defense, settlement, or appeal of such proceedings.

 

(c)                                  Indemnification of Related Parties.  If
(i) Indemnitee is or was affiliated with one or more venture capital funds that
has invested in the Company (an “Appointing Stockholder”), (ii) the Appointing
Stockholder is, or is threatened to be made, a party to or a participant in any
proceeding, and (iii) the Appointing Stockholder’s involvement in the proceeding
is related to Indemnitee’s service to the Company as a director of the Company
or any direct or indirect subsidiaries of the Company, then, to the extent
resulting from any claim based on the Indemnitee’s service to the Company as a
director or other fiduciary of the Company, the Appointing Stockholder will be
entitled to indemnification hereunder for reasonable expenses to the same extent
as Indemnitee.

 

(d)                                 Fund Indemnitors.  The Company hereby
acknowledges that the Indemnitee has or may have in the future certain rights to
indemnification, advancement of expenses and/or insurance provided by entities
and/or organizations other than the Company (collectively, the “Fund
Indemnitors”).  In the event that the Indemnitee is, or is threatened to be
made, a party to or a participant in any proceeding to the extent resulting from
any claim based on the Indemnitee’s service to the Company as a director or
other fiduciary of the Company, then the Company shall (i) be an indemnitor of
first resort (i.e., its obligations to Indemnitee are primary and any obligation
of the Fund Indemnitors to advance expenses or to provide indemnification for
the same expenses or liabilities incurred by Indemnitee are secondary), (ii) be
required to advance reasonable expenses incurred by Indemnitee, and (iii) be
liable for the full amount of all expenses, judgments, penalties, fines and
amounts paid in settlement to the extent legally permitted and as required by
the terms of this Agreement and any provision of the Bylaws or the Company’s
Amended and Restated Certificate of Incorporation (the “Certificate of
Incorporation”) (or any other agreement between the Company and Indemnitee),
without regard to any rights Indemnitee may have against the Fund Indemnitors. 
The Company irrevocably waives, relinquishes and releases the Fund Indemnitors
from any and all claims against the Fund Indemnitors for contribution,
subrogation or any other recovery of any kind in respect thereof.  No
advancement or payment by the Fund Indemnitors on behalf of Indemnitee with
respect to any claim for which Indemnitee has sought indemnification from the
Company shall affect the foregoing and the Fund Indemnitors shall have a right
of contribution or be subrogated to the extent of such advancement or payment to
all of the rights of recovery of

 

4

--------------------------------------------------------------------------------



 

Indemnitee against the Company.  The Fund Indemnitors are third party
beneficiaries of the terms of this Section.

 

(e)                                  Contribution.  Whether or not the
indemnification provided in this Section 3 is available, in respect of any
proceeding in which the Company is jointly liable with Indemnitee (or would be
if joined in such proceeding), the Company shall pay, in the first instance, the
entire amount of any judgment or settlement of such proceeding without requiring
Indemnitee to contribute to such payment and the Company hereby waives and
relinquishes any right of contribution it may have against Indemnitee.  The
Company shall not enter into any settlement of any proceeding in which the
Company is jointly liable with Indemnitee (or would be if joined in such
proceeding) unless such settlement provides for a full and final release of all
claims asserted against Indemnitee.  Without diminishing or impairing the
obligations of the Company set forth in this Section 3, if, for any
reason, Indemnitee shall elect or be required to pay all or any portion of any
judgment or settlement in any threatened, pending or completed proceeding in
which the Company is jointly liable with Indemnitee (or would be if joined in
such proceeding), the Company shall contribute to the amount of expenses,
judgments, fines and amounts paid in settlement actually and reasonably incurred
and paid or payable by Indemnitee in proportion to the relative benefits
received by the Company and all officers, directors or employees of the Company,
other than Indemnitee, who are jointly liable with Indemnitee (or would be if
joined in such proceeding), on the one hand, and Indemnitee, on the other hand,
from the transaction from which such proceeding arose; provided, however, that
the proportion determined on the basis of relative benefit may, to the extent
necessary to conform to law, be further adjusted by reference to the relative
fault of the Company and all officers, directors or employees of the Company
other than Indemnitee who are jointly liable with Indemnitee (or would be if
joined in such proceeding), on the one hand, and Indemnitee, on the other hand,
in connection with the events that resulted in such expenses, judgments, fines
or settlement amounts, as well as any other equitable considerations which the
law may require to be considered.  The relative fault of the Company and all
officers, directors or employees of the Company, other than Indemnitee, who are
jointly liable with Indemnitee (or would be if joined in such proceeding), on
the one hand, and Indemnitee, on the other hand, shall be determined by
reference to, among other things, the degree to which their actions were
motivated by intent to gain personal profit or advantage, the degree to which
their liability is primary or secondary and the degree to which their conduct is
active or passive.

 

4.                                      INDEMNIFICATION OF EXPENSES OF
SUCCESSFUL PARTY.  Notwithstanding any other provision of this Agreement, to the
extent that Indemnitee has been successful on the merits or otherwise in defense
of any proceeding or in defense of any claim, issue or matter therein, including
the dismissal of any action without prejudice, the Company shall indemnify
Indemnitee against all expenses actually and reasonably incurred in connection
with the investigation, defense or appeal of such proceeding.

 

5.                                      PARTIAL INDEMNIFICATION.  If Indemnitee
is entitled under any provision of this Agreement to indemnification by the
Company for some or a portion of any expenses actually and reasonably incurred
by Indemnitee in the investigation, defense, settlement or appeal of a
proceeding, but is precluded by applicable law or the specific terms of this

 

5

--------------------------------------------------------------------------------



 

Agreement to indemnification for the total amount thereof, the Company shall
nevertheless indemnify Indemnitee for the portion thereof to which Indemnitee is
entitled.

 

6.                                      ADVANCEMENT OF EXPENSES.  To the extent
not prohibited by law, the Company shall advance the expenses incurred by
Indemnitee in connection with any proceeding, and such advancement shall be made
promptly following request therefor, but in any event no later than twenty (20)
days after the receipt by the Company of a statement or statements requesting
such advances (which shall include invoices received by Indemnitee in connection
with such expenses but, in the case of invoices in connection with legal
services, any references to legal work performed or to expenditures made that
would cause Indemnitee to waive any privilege accorded by applicable law shall
not be included with the invoice) and upon request of the Company, an
undertaking to repay the advancement of expenses if and to the extent that it is
ultimately determined by a court of competent jurisdiction in a final
non-appealable judgment of a court of competent jurisdiction that Indemnitee is
not entitled to be indemnified by the Company.  Advances shall be unsecured,
interest free and without regard to Indemnitee’s ability to repay the expenses. 
Advances shall include any and all expenses actually and reasonably incurred by
Indemnitee pursuing an action to enforce Indemnitee’s right to indemnification
under this Agreement, or otherwise, and this right of advancement, including
expenses incurred preparing and forwarding statements to the Company to support
the advances claimed.  Indemnitee acknowledges that the execution and delivery
of this Agreement shall constitute an undertaking providing that Indemnitee
shall, to the fullest extent required by law, repay the advance if and to the
extent that it is ultimately determined by a court of competent jurisdiction in
a final non-appealable judgment of a court of competent jurisdiction that
Indemnitee is not entitled to be indemnified by the Company, and that no other
undertaking with respect to the foregoing shall be required.  The right to
advances under this Section shall continue until final disposition of any
proceeding, including any appeal therein.  This Section 6 shall not apply to any
claim made by Indemnitee for which indemnity is excluded pursuant to
Section 10(b).

 

7.                                      NOTICE AND OTHER INDEMNIFICATION
PROCEDURES.

 

(a)                                 Notification of Proceeding.  Indemnitee will
notify the Company in writing promptly upon being served with any summons,
citation, subpoena, complaint, indictment, information or other document
relating to any proceeding or matter which may be subject to indemnification or
advancement of expenses covered hereunder.  The failure of Indemnitee to so
notify the Company shall not relieve the Company of any obligation which it may
have to Indemnitee under this Agreement or otherwise and any delay in so
notifying the Company shall not constitute a waiver by Indemnitee of any rights
under this Agreement.

 

(b)                                 Request for Indemnification and
Indemnification Payments.  Indemnitee shall notify the Company promptly in
writing upon receiving notice of any demand, judgment or other requirement for
payment that Indemnitee reasonably believes to be subject to indemnification
under the terms of this Agreement, and shall request payment thereof by the
Company.  Indemnification payments requested by Indemnitee under Section 3
hereof shall be made by the Company no later than sixty (60) days after receipt
of the written request of Indemnitee.  Claims for advancement of expenses shall
be made under the provisions of Section 6 herein.

 

6

--------------------------------------------------------------------------------



 

(c)                                  Application for Enforcement.  In the event
the Company fails to make timely payments as set forth in Sections 6 or
7(b) above, Indemnitee shall have the right to apply to any court of competent
jurisdiction for the purpose of enforcing Indemnitee’s right to indemnification
or advancement of expenses pursuant to this Agreement.  In such an enforcement
hearing or proceeding, the burden of proof shall be on the Company to prove that
indemnification or advancement of expenses to Indemnitee is not required under
this Agreement or permitted by applicable law.  Any determination by the Company
(including its Board of Directors, stockholders or independent counsel) that
Indemnitee is not entitled to indemnification hereunder, shall not be a defense
by the Company to the action nor create any presumption that Indemnitee is not
entitled to indemnification or advancement of expenses hereunder.

 

(d)                                 Indemnification of Certain Expenses.  The
Company shall indemnify Indemnitee against all expenses incurred in connection
with any hearing or proceeding under this Section 7 unless the Company prevails
in such hearing or proceeding on the merits in all material respects.

 

8.                                      ASSUMPTION OF DEFENSE.  In the event the
Company shall be requested by Indemnitee to pay the expenses of any proceeding,
the Company, if appropriate, shall be entitled to assume the defense of such
proceeding, or to participate to the extent permissible in such proceeding, with
counsel reasonably acceptable to Indemnitee.  Upon assumption of the defense by
the Company and the retention of such counsel by the Company, the Company shall
not be liable to Indemnitee under this Agreement for any fees of counsel
subsequently incurred by Indemnitee with respect to the same proceeding,
provided that Indemnitee shall have the right to employ separate counsel in such
proceeding at Indemnitee’s sole cost and expense.  Notwithstanding the
foregoing, if Indemnitee’s counsel delivers a written notice to the Company
stating that such counsel has reasonably concluded that there may be a conflict
of interest between the Company and Indemnitee in the conduct of any such
defense or the Company shall not, in fact, have employed counsel or otherwise
actively pursued the defense of such proceeding within a reasonable time, then
in any such event the fees and expenses of Indemnitee’s counsel to defend such
proceeding shall be subject to the indemnification and advancement of expenses
provisions of this Agreement.  The Company shall not be entitled to assume the
defense of any action, suit or proceeding brought by or on behalf of the Company
or as to which Indemnitee shall have initiated in accordance with Section 10(b).

 

9.                                      INSURANCE.

 

(a)                                 To the extent that the Company maintains an
insurance policy or policies providing liability insurance for directors,
officers, employees, or agents of the Company or of any subsidiary (“D&O
Insurance”), Indemnitee shall be covered by such policy or policies in
accordance with its or their terms to the maximum extent of the coverage
available for any such director, officer, employee or agent under such policy or
policies.  If, at the time of the receipt of a notice of a claim pursuant to the
terms hereof, the Company has D&O Insurance in effect, the Company shall give
prompt notice of the commencement of such proceeding to the insurers in
accordance with the procedures set forth in the respective policies.  The
Company shall thereafter take all necessary or desirable action to cause such
insurers to pay, on behalf of Indemnitee, all amounts payable as a result of
such proceeding in accordance with the terms of such policies.

 

7

--------------------------------------------------------------------------------



 

(b)                                 In the event of a change of control of the
Company or the Company dissolving or liquidating (including being placed into
receivership or entering the federal bankruptcy process and the like), the
Company shall maintain in force any and all insurance policies then maintained
by the Company in providing insurance in respect of Indemnitee (directors’ and
officers’ liability, fiduciary, employment practices or otherwise) for a period
of at least six years thereafter (a “Tail Policy”).  Such coverage shall be
placed by the Company’s incumbent broker.  If such coverage is not placed with
the incumbent insurance carriers using the policies that were in place at the
time of the change of control or insolvency event, the Tail Policy shall be
substantially comparable in scope and amount as the expiring policies, and the
insurance carriers for the Tail Policy shall have an AM Best rating that is the
same or better than the AM Best ratings of the expiring policies.

 

10.                               EXCEPTIONS.

 

(a)                                 Certain Matters.  Any provision herein to
the contrary notwithstanding, the Company shall not be obligated pursuant to the
terms of this Agreement to indemnify Indemnitee on account of any proceeding
with respect to (i) remuneration paid to Indemnitee if it is determined by final
non-appealable judgment of a court of competent jurisdiction that such
remuneration was in violation of law; (ii) a final non-appealable judgment of a
court of competent jurisdiction rendered against Indemnitee for disgorgement or
repayment of profits made from the purchase or sale by Indemnitee of securities
of the Company against Indemnitee or in connection with a settlement by or on
behalf of Indemnitee to the extent it is acknowledged by Indemnitee and the
Company that such amount paid in settlement resulted from Indemnitee’s conduct
from which Indemnitee received monetary personal profit, pursuant to the
provisions of Section 16(b) of the Securities Exchange Act of 1934, as amended,
or other provisions of any federal, state or local statute or rules and
regulations thereunder; (iii) a final non-appealable judgment of a court of
competent jurisdiction that Indemnitee’s conduct was in bad faith, knowingly
fraudulent or deliberately dishonest or constituted willful misconduct (but only
to the extent of such specific determination); or (iv) on account of conduct
that is established by a final non-appealable judgment of a court of competent
jurisdiction as constituting a breach of Indemnitee’s duty of loyalty to the
Company.  For purposes of the foregoing sentence, a final non-appealable
judgment of a court of competent jurisdiction may be reached in either the
underlying proceeding or action in connection with which indemnification is
sought or a separate proceeding or action to establish rights and liabilities
under this Agreement.  The termination of any proceeding or of any claim, issue
or matter therein, by judgment, order, settlement or conviction, or upon a plea
of nolo contendere or its equivalent, shall not (except as otherwise expressly
provided in this Agreement) of itself adversely affect the right of Indemnitee
to indemnification or create a presumption that Indemnitee did not act in good
faith and in a manner which he or she reasonably believed to be in or not
opposed to the best interests of the Company or, with respect to any criminal
proceeding, that Indemnitee had reasonable cause to believe that such
Indemnitee’s conduct was unlawful.  For purposes of any determination of good
faith, Indemnitee shall be deemed to have acted in good faith to the extent
Indemnitee relied in good faith on (i) the records or books of account of the
company, including financial statements, (ii) information supplied to Indemnitee
by agents of the Company in the course of their duties, (iii) the advice of
legal counsel for the Company or its board of directors or counsel selected by
any committee of the board of directors or (iv) information or records given or
reports made to the Company by an independent certified public accountant, an
appraiser, investment banker or other

 

8

--------------------------------------------------------------------------------



 

expert selected with reasonable care by the Company or its board of directors or
any committee of the board of directors.

 

(b)                                 Claims Initiated by Indemnitee.  Any
provision herein to the contrary notwithstanding, the Company shall not be
obligated to indemnify or advance expenses to Indemnitee with respect to
proceedings or claims initiated or brought by Indemnitee against the Company or
its directors, officers, employees or other agents and not by way of defense,
except (i) with respect to proceedings brought to establish or enforce a right
to indemnification under this Agreement or under any other agreement, provision
in the Bylaws or Certificate of Incorporation or applicable law, or (ii) with
respect to any other proceeding initiated by Indemnitee that is either approved
by the Board of Directors or Indemnitee’s participation is required by
applicable law.  However, indemnification or advancement of expenses may be
provided by the Company in specific cases if the Board of Directors determines
it to be appropriate.

 

(c)                                  Unauthorized Settlements.  Any provision
herein to the contrary notwithstanding, the Company shall not be obligated
pursuant to the terms of this Agreement to indemnify Indemnitee under this
Agreement for any amounts paid in settlement of a proceeding effected without
the Company’s written consent.  Neither the Company nor Indemnitee shall
unreasonably withhold consent to any proposed settlement; provided, however,
that the Company may in any event decline to consent to (or to otherwise admit
or agree to any liability for indemnification hereunder in respect of) any
proposed settlement if the Company is also a party in such proceeding and
determines in good faith that such settlement is not in the best interests of
the Company and its stockholders.

 

(d)                                 Securities Act Liabilities.  Indemnitee
acknowledges that paragraph (h) of Item 512 of Regulation S-K promulgated under
the Securities Act of 1933, as amended (the “Act”), currently generally requires
the Company to undertake in connection with any registration statement filed
under the Act to submit the issue of the enforceability of Indemnitee’s rights
under this Agreement in connection with any liability under the Act on public
policy grounds to a court of appropriate jurisdiction and to be governed by any
final adjudication of such issue.

 

11.                               NON-EXCLUSIVITY AND SURVIVAL OF RIGHTS.

 

(a)                                 The provisions for indemnification and
advancement of expenses set forth in this Agreement shall not be deemed
exclusive of any other rights which Indemnitee may at any time be entitled under
any provision of applicable law, the Certificate of Incorporation, Bylaws or
other agreements, both as to action in Indemnitee’s official capacity and
Indemnitee’s action as an agent of the Company, in any court in which a
proceeding is brought, and Indemnitee’s rights hereunder shall continue after
Indemnitee has ceased acting as an agent of the Company and shall inure to the
benefit of the heirs, executors, administrators and assigns of Indemnitee.  The
obligations and duties of the Company to Indemnitee under this Agreement shall
be binding on the Company and its successors and assigns until terminated in
accordance with its terms.  The Company shall require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company, expressly to assume
and agree to perform this Agreement in the same manner

 

9

--------------------------------------------------------------------------------



 

and to the same extent that the Company would be required to perform if no such
succession had taken place.

 

(b)                                 No amendment, alteration or repeal of this
Agreement or of any provision hereof shall limit or restrict any right of
Indemnitee under this Agreement in respect of any action taken or omitted by
such Indemnitee in his or her corporate status prior to such amendment,
alteration or repeal.  To the extent that a change in the DGCL, whether by
statute or judicial decision, permits greater indemnification or advancement of
expenses than would be afforded currently under the Certificate of
Incorporation, Bylaws and this Agreement, it is the intent of the parties hereto
that Indemnitee shall enjoy by this Agreement the greater benefits so afforded
by such change.  No right or remedy herein conferred is intended to be exclusive
of any other right or remedy, and every other right and remedy shall be
cumulative and in addition to every other right and remedy given hereunder or
now or hereafter existing at law or in equity or otherwise.  The assertion or
employment of any right or remedy hereunder, or otherwise, by Indemnitee shall
not prevent the concurrent assertion or employment of any other right or remedy
by Indemnitee.

 

(c)                                  The Company and Indemnitee agree herein
that a monetary remedy for breach of this Agreement, at some later date, may be
inadequate, impracticable and difficult of proof, and further agree that such
breach may cause Indemnitee and the Company irreparable harm.  Accordingly, the
parties hereto agree that each of the Company and the Indemnitee may enforce
this Agreement by seeking injunctive relief and/or specific performance hereof,
without any necessity of showing actual damage or irreparable harm and that by
seeking injunctive relief and/or specific performance, they shall not be
precluded from seeking or obtaining any other relief to which they may be
entitled.  The Company and Indemnitee further agree that they shall be entitled
to such specific performance and injunctive relief, including temporary
restraining orders, preliminary injunctions and permanent injunctions, without
the necessity of posting bonds or other undertaking in connection therewith. 
The Company and Indemnitee acknowledge that in the absence of a waiver, a bond
or undertaking may be required by the Delaware Court of Chancery, and they
hereby waive any such requirement of such a bond or undertaking.

 

12.                               TERM.

 

(a)                                 This Agreement shall continue until and
terminate upon the later of: (i) five (5) years after the date that Indemnitee
shall have ceased to serve as a director and/or officer, employee or agent of
the Company; or (ii) one (1) year after the final termination of any proceeding,
including any appeal then pending, in respect to which Indemnitee was granted
rights of indemnification or advancement of expenses hereunder.

 

(b)                                 No legal action shall be brought and no
cause of action shall be asserted by or in the right of the Company against an
Indemnitee or an Indemnitee’s estate, spouse, heirs, executors or personal or
legal representatives after the expiration of five (5) years from the date of
accrual of such cause of action, and any claim or cause of action of the Company
shall be extinguished and deemed released unless asserted by the timely filing
of a legal action within such five-year period; provided, however, that if any
shorter period of limitations is otherwise applicable to such cause of action,
such shorter period shall govern.

 

10

--------------------------------------------------------------------------------



 

13.                               SUBROGATION.  In the event of payment under
this Agreement, the Company shall be subrogated to the extent of such payment to
all of the rights of recovery of Indemnitee, who, at the request and expense of
the Company, shall execute all papers required and shall do everything that may
be reasonably necessary to secure such rights, including the execution of such
documents necessary to enable the Company effectively to bring suit to enforce
such rights.

 

14.                               INFORMATION SHARING.  If the Indemnitee is the
subject of or is implicated in any way during an investigation, whether formal
or informal, the Company shall notify the Indemnitee of such investigation and
shall share with Indemnitee any information it has turned over to any third
parties concerning the investigation (“Shared Information”).  By executing this
agreement, Indemnitee agrees that such Shared Information is material non-public
information that Indemnitee is obligated to hold in confidence and may not
disclose publicly; provided, however, that Indemnitee is permitted to use the
Shared Information and to disclose such Shared Information to Indemnitee’s legal
counsel and third parties solely in connection with defending Indemnitee from
legal liability.

 

15.                               INTERPRETATION OF AGREEMENT.  It is understood
that the parties hereto intend this Agreement to be interpreted and enforced so
as to provide indemnification to Indemnitee to the fullest extent now or
hereafter permitted by law.

 

16.                               SEVERABILITY.  If any provision of this
Agreement shall be held to be invalid, illegal or unenforceable for any reason
whatsoever, (a) the validity, legality and enforceability of the remaining
provisions of the Agreement (including without limitation, all portions of any
paragraphs of this Agreement containing any such provision held to be invalid,
illegal or unenforceable, that are not themselves invalid, illegal or
unenforceable) shall not in any way be affected or impaired thereby; and (b) to
the fullest extent possible, the provisions of this Agreement (including,
without limitation, all portions of any paragraph of this Agreement containing
any such provision held to be invalid, illegal or unenforceable, that are not
themselves invalid, illegal or unenforceable) shall be construed so as to give
effect to the intent manifested by the provision held invalid, illegal or
unenforceable and to give effect to Section 15 hereof.

 

17.                               AMENDMENT AND WAIVER.  No supplement,
modification, amendment, or cancellation of this Agreement shall be binding
unless executed in writing by the parties hereto.  No waiver of any of the
provisions of this Agreement shall be deemed or shall constitute a waiver of any
other provision hereof (whether or not similar) nor shall such waiver constitute
a continuing waiver.

 

18.                               NOTICE.  Except as otherwise provided herein,
any notice or demand which, by the provisions hereof, is required or which may
be given to or served upon the parties hereto shall be in writing and, if by
telegram, telecopy or telex, shall be deemed to have been validly served, given
or delivered when sent, if by overnight delivery, courier or personal delivery,
shall be deemed to have been validly served, given or delivered upon actual
delivery and, if mailed, shall be deemed to have been validly served, given or
delivered three (3) business days after deposit in the United States mail, as
registered or certified mail, with proper postage prepaid and addressed to the
party or parties to be notified at the addresses set forth on the signature
page of this Agreement (or such other address(es) as a party may designate for
itself by like notice).  If to

 

11

--------------------------------------------------------------------------------



 

the Company, notices and demands shall be delivered to the attention of the
Secretary of the Company.

 

19.                               GOVERNING LAW.  This Agreement shall be
governed exclusively by and construed according to the laws of the State of
Delaware, as applied to contracts between Delaware residents entered into and to
be performed entirely within Delaware.

 

20.                               COUNTERPARTS.  This Agreement may be executed
in one or more counterparts, each of which shall for all purposes be deemed to
be an original but all of which together shall constitute but one and the same
Agreement.  Only one such counterpart need be produced to evidence the existence
of this Agreement.

 

21.                               HEADINGS.  The headings of the sections of
this Agreement are inserted for convenience only and shall not be deemed to
constitute part of this Agreement or to affect the construction hereof.

 

22.                               ENTIRE AGREEMENT.  This Agreement constitutes
the entire agreement between the parties with respect to the subject matter
hereof and supersedes all prior agreements, understandings and negotiations,
written and oral, between the parties with respect to the subject matter of this
Agreement, including but not limited to any Indemnity Agreement previously
entered into between the Company and the Indemnitee; provided, however, that
this Agreement is a supplement to and in furtherance of the Certificate of
Incorporation, Bylaws, the DGCL and any other applicable law, and shall not be
deemed a substitute therefor, and does not diminish or abrogate any rights of
Indemnitee thereunder.

 

SIGNATURES ON THE FOLLOWING PAGE

 

12

--------------------------------------------------------------------------------



 

The parties hereto have executed this INDEMNIFICATION AGREEMENT as of the date
first above written.

 

INDEMNITEE:

 

THE COMPANY:

 

 

 

 

 

NEUROBO PHARMACEUTICALS, INC.

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

SIGNATURE PAGE TO INDEMNITY AGREEMENT

 

--------------------------------------------------------------------------------